IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

ROBERTO RIVERA, M.D.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED.

v.                                         CASE NO. 1D14-3878

DEPARTMENT OF HEALTH,

     Appellee.
_______________________________/

Opinion filed December 12, 2014.

An appeal from an order of the State of Florida Board of Medicine.
Zachariah P. Zachariah, M.D., Chair.

Roberto Rivera, M.D., pro se, Appellant.

Therese A. Savona, Assistant General Counsel, Florida Department of Health,
Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED as moot.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.